DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 11/24/2021 in which no claims have been amended. Claims 1, 4-8, 10, 11, 14-22, 24 and 25are cancelled. Claims 27-29 are added. Currently claims 2, 3, 9, 12, 13, 23 and 26-29 are pending for examination in this application. 

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 and 13 recite “the amount”. This should read “an amount”.
Claims 23 and 26 recite “a median geometric diameter” but depend from claims which already recite “a median geometric diameter” and thus need to be amended. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28, 12, 13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites a method step (“wherein the ASA is delivered via inhalation by the patient”) in a system claim. As per MPEP 2173.05p, this renders the claim indefinite. 
Claims 12, 13 and 26 are rejected due to their dependency on claim 28. 
Claim 23 recites “the dry particles”. There is a lack of antecedent basis for this claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9, 12, 13, 23 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1).
Regarding claims 28, 12, 13 and 26, Matsugi discloses a drug delivery system for reducing risk of a thrombotic event, the system comprising:
 acetylsalicylic acid (paragraph [0098]-[0099], [0101],  aspirin is also known as acetylsalicylic acid; each single dose is 5-200mg [0107]) or a pharmaceutically acceptable salt thereof, in powder form comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]);
a dry powder inhaler (abstract; figure 1) for oral inhalation [0003]-[0004], wherein the ASA is delivered via inhalation by the patient [0003]-[0004] [0096]; and
the dry powder inhaler comprising a mouthpiece (13), a reservoir (5a 5b) for the ASA, and an actuation member (2, 3; [0028] [0033]) for making available the 
wherein the amount of ASA administered upon inhalation comprises less than 80 mg of acetylsalicylic acid, less than 75 mg ([0107] discloses the range of 5-200 mg). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns, from about 1.7um to about 2.7um. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns, from about 1.7um to about 2.7um as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

Regarding claims 27, 2, 3, 23 and 29 Matsugi discloses a method of reducing risk of a thromboembolic event in a patient, the method comprising administering through oral inhalation [0003]-[0004] to the patient acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) or a pharmaceutically acceptable salt thereof, formulated as a dry powder particles (abstract; [0098]-[0099], [0101]; [0124]) in an amount effective to reduce the risk of a thromboembolic event in the patient (This limitation is interpreted as being functional. As set forth in MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). As such the required amount to be effective is interpreted as being less than 81mg, less than 80mg, less than 75 mg. Since Matsugi discloses single dosages of 5-200mg [0107], which reads on less than 81mg, less than 80 mg, less than 75mg Matsugi anticipates the functional language of the dose being effective to reduce the risk of the thrombotic event in the patient. Alternatively, the courts have held that when prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)), wherein the amount administered comprises less than less than 80 mg of acetylsalicylic acid, less than 75 mg [0107], an amount bioequivalent to an oral dose of from 80mg to 325 mg of acetylsalicylic acid ([0107] discloses the range of 5-200mg as set forth above, according to applicant’s disclosure a bioequivalent dosage is less than about 80 mg [0021]-[0022], and thus Matsugi discloses an amount bioequivalent to the oral dose as claimed). Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 microns to about 5 microns, about 1.7um to about 2.7um. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from 1 microns to about 5 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) and in further view of WebMD.
Regarding claim 9, Matsugi/Morton as set forth for claim 27 do not explicitly state that the ASA is administered as a preliminary treatment in response to a symptom of a thromboembolic event. 
However WebMD teaches that it is known to give aspirin to a patient in an emergency (specifically when patient is experiencing heart attack symptoms; see “What to do before paramedics arrive”), and wherein the dose is administered as a preliminary treatment in response to a symptom of a thromboembolic event (see “What to do before paramedics arrive”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matsugi/Morton wherein the dose is administered as a preliminary treatment in response to a symptom of a thromboembolic event as taught by WebMD for the purpose of reducing the likelihood of mortality and damage to the heart.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that Matsugi does not describe reducing the risk of a thrombotic event using any drug. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. Applicant’s representative argue that Matsugi discloses a laundry list with no guidance or expectation of success. The examiner notes when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Matsugi clearly names aspirin (acetylsalicylic acid) [0101] and thus anticipates the use of aspirin in a dry powder inhaler for inhalation. 
Applicant’s representative asserts that Matsugi does not suggest DPI as required by the claim due to the fact that Matsugi’s device has a pump. The examiner notes that Matsugi [0003] states “The invention further provides a relatively inexpensively constructed multi-dose powered medicine administering device by which a unit dose of powdered medicine can be consecutively and precisely picked up and administered into the body cavity such as the nasal cavity, oral cavity, trachea, bronchus or lung, or into any other diseased part by spraying or inhalation, the device being sanitary, suited to being carried and easy to use.” Emphasis added. The examiner notes that a pump does not preclude a user from 
Applicant’s representative states that the examiner has not provided any reasons as to why one would adopt a powder with a particle size smaller than that disclosed in Matsugi’s device. The examiner respectfully disagrees as it is their position that a motivation was provided. Morton teaches the motivation to be for the purpose of reaching the alveoli for systemic delivery [0006].
Applicant’s representative asserts that Morton does not disclose the size of the powder as claimed. The examiner respectfully disagrees. Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns). Morton suggests including carrier particles that are larger in order to prevent agglomeration from occurring (col. 3, lines 14-31). The examiner makes two distinctions: 1) the claim does not preclude the powder from containing carrier particles in addition to the finer active particles and 2) Morton does not state that the active particles cannot be delivered without carrier particles. Thus the rejection is maintained.
Applicant’s representative asserts that WebMD is silent as to the administration method of the aspirin. The examiner notes that WebMD is not relied upon for the administration method, but rather a time of administration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785